DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Regarding claims 40 and 41, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear if the claimed packaging sheet must be intended for packaging a cheese product or whether packaging a cheese 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-6, 9, 10, 12-14, 21, 22, 27, 30, 33, 35, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, US 4,977,031 (“Temple”) in view of Forsyth, US 2010/0221462 (“Forsyth”) and Harvey et al., US 2004/0126531 (“Harvey”)(all references previously cited).
Regarding claims 1 and 9, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive products such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3).

    PNG
    media_image1.png
    127
    296
    media_image1.png
    Greyscale




Figure 3 of Temple illustrating the disclosed multilayer packaging sheet.

The sheet comprises a water retentive layer (2) disposed between and bonded to a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3).  The water retentive layer may be composed of, inter alia, cellulose, or a polyacrylonitrile, or a copolymer of acrylic acid (col. 3 lines 28-55).  The support layers may be microperforated in order to make the layers permeable to gases (col. 3 lines 1-18).  The water retentive layer is bonded to the support layers via connecting means (3) which has adhesive power (i.e. an adhesive) (col. 4 line 63-col. 5 line 6).  The connecting means may be applied spotwise or linewise so as to have a localized form (col. 5 lines 7-9).  As such, Temple teaches partial bonding between the water retentive layer and the support layers. 
While Temple is silent regarding the polyethylene resin in the first and second polyethylene support layers being derived from a renewable source as recited in claim 1, the Examiner contends that the recitation of a plastic material being derived from a renewable source is product-by-process limitation as it pertains the source of the feedstock of the plastic material and not to any specific chemical and/or physical feature 
Temple is silent regarding the inner layer comprising blind-holes and the microperforations being arranged randomly.
 Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 0100]. The perforations may be arranged in either a random fashion or in an ordered array [0089].
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].


    PNG
    media_image2.png
    469
    851
    media_image2.png
    Greyscale





Fig. 10 of Harvey illustrating the recessed region formed by the disclosed method wherein the recessed region (11) comprises a microperforation (10) and closed-pores (12).

Temple and Forsyth are both directed towards multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the sheet of Temple in a random fashion because as is taught by Forsyth since such an arrangement of perforations was known in the art to be suitable for controlling the gas transmission properties of a packaging sheet.
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sheet of Temple by perforating the support layers of the sheet using the method disclosed by Harvey in order to take advantage of the method’s high production speeds.
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between and bonded to polyethylene support layers wherein 
The water-retentive layer would have read on the first water-absorbing layer recited in clam 1. The combination of the microperforated first polyethylene support layer and the water retentive layer of polyacrylonitrile or copolymer of acrylic acid would have read on the claimed internal membrane.  The second polyethylene support layer would have read on the claimed printable external surface.  
While Temple does not specify the degree of air permeability or density of microperforations associated with the claimed internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The conclusion is also supported by Forsyth which discloses that the size and number of perforations in the polyethylene support layer can be selected so as to provide the sheet with the required gas barrier properties [0089].  Additionally, given that perforations provide a route through which gases and water vapor can readily permeate a plastic film, it logically follows that an increase in the number and/or size of perforations results in an increase in the degree of gas/water vapor permeability.
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Varying the size and/or number of microperforations in the polyethylene support layers through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability and perforation dimensions as the sheet recited in claims 1 and 9.
Regarding claim 2, Temple teaches that the polyethylene supports layers (1) may be formed from a plurality of homogenous layers (col. 2 lines 63-68).  As such, Temple effectively teaches that the first polyethylene support layer which corresponds to Applicant’s claims internal layer may be composed of two identical, microperforated layers which reads on the claimed two superimposed internal plastic layers.  
Alternatively, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have been prima facie obvious for one of ordinary skill in the art to have duplicated a single, perforated internal layer in the sheet of modified Temple which would have resulted in the claimed invention.
Regarding claim 4, modified Temple is silent regarding the water retentive layer comprising two layers, however, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have been prima facie obvious for one of ordinary skill in the art to have duplicated the water absorbing layer in the sheet of modified Temple which would have resulted in the claimed invention.  Additionally or alternatively, given that it logically 
Regarding claim 5, Temple teaches that the water retentive layer may be formed from a cellulose material (col. 3 lines 53-55).
Regarding claim 6, the first polyethylene support layer reads on the claimed internal plastic layer.  
Regarding claims 10 and 22, since the microperforations in the internal layer of the sheet of modified Temple would have been randomly distributed, the internal layer would have necessarily comprised areas having different densities of the microperforations as claimed.
Regarding claims 12, 13 and 21, the microperforated second polyethylene support layer of the sheet of modified Temple would have read on the external layer recited in claims 12, 13, and 21.
Regarding claim 14, while Temple does not specify the degree of air permeability of the external membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the 
Therefore, absent evidence of a material difference between the claimed sheet and the sheet of the modified Temple, the sheet of modified Temple interpreted as meeting the limitations of claim 14.
Regarding claims 27, 33, and 35, Temple teaches that the packaging sheet may be used for form packaging for cheese (abstract, col. 1 lines 12-21, col. 5 lines 10-35, Fig. 5).  Given that the support layers may be identical, the side which faces the interior of the packaging would read on the claimed internal plastic layer recited in claim 27. The cheese taught by Temple reads on the cheese of claims 33 and 35.
Regarding claim 30, Harvey teaches forming perforated film using a roller [0048, 0087, 0097].  Changing the perforation density of film formed by the method disclosed by Harvey would necessarily require changing the roller utilized for forming the microperforation which would require additional an additional step.  As such, it would have been obvious to one of ordinary skill in the art to have utilized the same roller to form the microperforations in both the support layers of the film of modified Temple in order to avoid an additional step. The resulting support layers would have 
Regarding claim 37, regarding the evacuation of water without sucking humidity from the food product, Applicant’s specification as filed recites “The microperforations comprise through-holes extending through the or each internal plastic layer and blind-holes which open out on the internal surface of the innermost internal plastic layer.  This allows for sufficient evacuation of the water in liquid and vapor state without drying out the cheese (page 2, lines 1-5).  As such, given that the sheet of modified Temple would have comprised an innermost layer having microperforations comprising through-holes and blind-holes, there is a reasonable expectation that the sheet of modified Temple would have intrinsically met the limitations of claim 37.
Regarding claim 39, Harvey teaches that the microperforations formed by the disclosed method comprise closed pores which are zones of reduced thickness [0103, Fig. 10].  Since the zones of reduced thickness serve as less of a barrier to water vapor than the surrounding film portion (i.e. the full thickness of the film/sheet), it logically follows that the zone would have been zones of preferred water vapor passage relative the surrounding film portion.

Claims 1, 2, 4-6, 9, 10, 12-14, 21, 22, 27, 30, 33, 35, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, in view of Forsyth,  Harvey, and Gotro, Jeffrey, Bio Polyethylene: Drop-in Replacement, Polymer Innovation Blog, published online at https://polymerinnovationblog.com/bio-polyethylene-drop-in-replacement/ on 11 March 2013 (“Gotro”)(newly cited)(copy provided herewith).
Regarding claims 1 and 9, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive products such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3). The sheet comprises a water retentive layer (2) disposed between and bonded to a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3).  The water retentive layer may be composed of, inter alia, cellulose, or a polyacrylonitrile, or a copolymer of acrylic acid (col. 3 lines 28-55).  The support layers may be microperforated in order to make the layers permeable to gases (col. 3 lines 1-18).  The water retentive layer is bonded to the support layers via connecting means (3) which has adhesive power (i.e. an adhesive) (col. 4 line 63-col. 5 line 6).  The connecting means may be applied spotwise or linewise so as to have a localized form (col. 5 lines 7-9).  As such, Temple teaches partial bonding between the water retentive layer and the support layers. 
Temple is silent regarding the first and second support layer consisting of plastic which is derived from a renewable resource, the first support layer comprising blind-holes and the microperforations being arranged randomly.
Gotro discloses a polyethylene resin (referred to as “bio-PE” or “bio-ethylene” in the reference) which is produced from renewable feedstock and has a favorable carbon footprint and energy ratio (pages 1-3).  Gotro goes on to teach that bio-PE is typically used in packaging films (pages 1-3).
 Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].
Temple and Gotro are both directed towards the use of polyethylene in packaging materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the first and second polyethylene support layers of the multilayer packaging sheet of Temple from the bio-PE taught by Gotro with the expectation of producing a packaging material which has a more favorable carbon footprint and energy ratio. 
Temple and Forsyth are both directed towards multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the sheet of Temple in a random fashion because as is taught by Forsyth since such an arrangement of perforations was known in the art to be suitable for controlling the gas transmission properties of a packaging sheet.
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sheet of Temple by perforating 
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between and bonded to polyethylene support layers wherein the polyethylene support layers consist of renewable resource derived polyethylene and each comprise a plurality of randomly arranged microperforations comprising both through-holes and blind-holes. The blind-holes would have extended only partially through the support layers and therefore would have read on the claimed blind holes. 
The water-retentive layer would have read on the first water-absorbing layer recited in clam 1. The combination of the microperforated first polyethylene support layer and the water retentive layer of polyacrylonitrile or copolymer of acrylic acid would have read on the claimed internal membrane.  The second polyethylene support layer would have read on the claimed printable external surface.  
While Temple does not specify the degree of air permeability or density of microperforations associated with the claimed internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The conclusion is also supported by Forsyth which discloses that the size and number of perforations in the polyethylene support layer can be selected so as to provide the sheet 
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Varying the size and/or number of microperforations in the polyethylene support layers through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability and perforation dimensions as the sheet recited in claims 1 and 9.
Regarding claim 2, Temple teaches that the polyethylene supports layers (1) may be formed from a plurality of homogenous layers (col. 2 lines 63-68).  As such, Temple effectively teaches that the first polyethylene support layer which corresponds to Applicant’s claims internal layer may be composed of two identical, microperforated layers which reads on the claimed two superimposed internal plastic layers.  
Alternatively, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have been prima facie obvious for one of ordinary skill in the art to have duplicated a single, perforated internal layer in the sheet of modified Temple which would have resulted in the claimed invention.
Regarding claim 4, modified Temple is silent regarding the water retentive layer comprising two layers, however, MPEP 2144.04 VI establishes that it is prima facie prima facie obvious for one of ordinary skill in the art to have duplicated the water absorbing layer in the sheet of modified Temple which would have resulted in the claimed invention.  Additionally or alternatively, given that it logically follows that the amount of moisture that the water absorbing layer can absorb is directly dependent on the amount of water absorbing material present in the layer, the Examiner contends that it would have been obvious to one of ordinary skill in the art to have incorporated a plurality of layers of water absorbing material in order to produce a sheet having an increased water absorbing capacity.
Regarding claim 5, Temple teaches that the water retentive layer may be formed from a cellulose material (col. 3 lines 53-55).
Regarding claim 6, the first polyethylene support layer reads on the claimed internal plastic layer.  
Regarding claims 10 and 22, since the microperforations in the internal layer of the sheet of modified Temple would have been randomly distributed, the internal layer would have necessarily comprised areas having different densities of the microperforations as claimed.
Regarding claims 12, 13 and 21, the microperforated second polyethylene support layer of the sheet of modified Temple would have read on the external layer recited in claims 12, 13, and 21.
Regarding claim 14, while Temple does not specify the degree of air permeability of the external membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size 
Therefore, absent evidence of a material difference between the claimed sheet and the sheet of the modified Temple, the sheet of modified Temple interpreted as meeting the limitations of claim 25.
Regarding claims 27, 33, and 35, Temple teaches that the packaging sheet may be used for form packaging for cheese (abstract, col. 1 lines 12-21, col. 5 lines 10-35, Fig. 5).  Given that the support layers may be identical, the side which faces the interior of the packaging would read on the claimed internal plastic layer recited in claim 27. The cheese taught by Temple reads on the cheese of claims 33 and 35.
Regarding claim 30, Harvey teaches forming perforated film using a roller [0048, 0087, 0097].  Changing the perforation density of film formed by the method disclosed by Harvey would necessarily require changing the roller utilized for forming the microperforation which would require additional an additional step.  As such, it 
Regarding claim 37, regarding the evacuation of water without sucking humidity from the food product, Applicant’s specification as filed recites “The microperforations comprise through-holes extending through the or each internal plastic layer and blind-holes which open out on the internal surface of the innermost internal plastic layer.  This allows for sufficient evacuation of the water in liquid and vapor state without drying out the cheese (page 2, lines 1-5).  As such, given that the sheet of modified Temple would have comprised an innermost layer having microperforations comprising through-holes and blind-holes, there is a reasonable expectation that the sheet of modified Temple would have intrinsically met the limitations of claim 37.
Regarding claim 39, Harvey teaches that the microperforations formed by the disclosed method comprise closed pores which are zones of reduced thickness [0103, Fig. 10].  Since the zones of reduced thickness serve as less of a barrier to water vapor than the surrounding film portion (i.e. the full thickness of the film/sheet), it logically follows that the zone would have been zones of preferred water vapor passage relative the surrounding film portion.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple in view of Forsyth and Gotro.
Regarding claim 40, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive products such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3). The sheet comprises a water retentive (i.e. water absorbing) layer (2) disposed between and bonded to a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3).  The support layers may be microperforated in order to make the layers permeable to gases (col. 3 lines 1-18).  
Temple is silent regarding the first and second support layer consisting of plastic which is derived from a renewable resource, the first support layer comprising blind-holes and the microperforations being arranged randomly.
Gotro discloses a polyethylene resin (referred to as “bio-PE” or “bio-ethylene” in the reference) which is produced from renewable feedstock and has a favorable carbon footprint and energy ratio (pages 1-3).  Gotro goes on to teach that bio-PE is typically used in packaging films (pages 1-3).
 Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 0100]. The perforations may be arranged in either a random fashion or in an ordered array [0089].
Temple and Gotro are both directed towards the use of polyethylene in packaging materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the first and second polyethylene support layers of the multilayer packaging sheet of Temple from the bio-PE taught by Gotro with the expectation of producing a packaging material which has a more favorable carbon footprint and energy ratio. 
Temple and Forsyth are both directed towards multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the sheet of Temple in a random fashion because as is taught by Forsyth since such an arrangement of perforations was known in the art to be suitable for controlling the gas transmission properties of a packaging sheet.
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between and partially bonded to polyethylene support layers wherein the polyethylene support layers each consist of renewably derived polyethylene and comprise a plurality of randomly arranged microperforations. The water-retentive layer would have read on the first water-absorbing layer recited in clam 40. The combination of the microperforated first polyethylene support layer and the water retentive layer would have read on the claimed internal membrane.  The second polyethylene support layer would have read on the claimed printable external surface.  
While Temple does not specify the degree of air permeability or density of microperforations associated with the claimed internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The 
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. Varying the size and/or number of microperforations in the polyethylene support layers through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability as the sheet recited in claim 40.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple in view of Forsyth and Ebnesajjad, Sine (ed.), Plastic Films in Food Packaging: Materials, Technology, and Applications, 2013, Williams Andrew, Oxford (“Ebnesajjad”)(newly cited)(copy provided herewith).
Regarding claim 41, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive products such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3).  The sheet comprises a water retentive (i.e. water absorbing) layer (2) disposed between and bonded to a first and second plastic support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3). Temple teaches that the support sheet (1) may be formed from a polymer and at all events have a certain mechanical 
Temple is silent regarding the support layers being made of a polyamide and the microperforations being arranged randomly.
Ebnesajjad teaches that amorphous polyamides exhibit high mechanical stability as well as high impact strength and are suitable for use in producing multilayer cheese packaging (page 11 – section 1.7.7).
Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 0100]. The perforations may be arranged in either a random fashion or in an ordered array [0089].
Temple and Ebnesajjad are both directed towards the use of plastics materials in food packaging.  In light of the teachings of Ebnesajjad It would have been obvious to one of ordinary skill in the art at the time the instant application was made to have utilized an amorphous polyamide to forming the support layer (1) of the packaging material of Temple in order to take advantage amorphous polyamides’ high mechanical stability, high impact strength, and suitable for use in producing multilayer cheese packaging. 
Temple and Forsyth are both directed towards multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the sheet of Temple in a random fashion because as is taught by Forsyth since such an arrangement of 
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between and bonded to plastic support layers wherein the support layers each comprise an amorphous polyamide and a plurality of randomly arranged microperforations. The first support layer would have read on the clamed internal plastic layer made of polyamide. The water-retentive layer would have read on the first water-absorbing layer recited in clam 1. The combination of the microperforated first support layer and the water retentive layer would have read on the claimed internal membrane.  The second support layer would have read on the claimed printable external surface.  
While Temple does not specify the degree of air permeability or density of microperforations associated with the claimed internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The conclusion is also supported by Forsyth which discloses that the size and number of perforations in the polyethylene support layer can be selected so as to provide the sheet with the required gas barrier properties [0089].  Additionally, given that perforations provide a route through which gases and water vapor can readily permeate a plastic 
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. Varying the size and/or number of microperforations in the polyethylene support layers through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability as the sheet recited in claim 41.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· CA 2,053,717 to Mueller et al. – discloses a cheese packaging laminate comprising a perforating plastic film layer (pages 2-3, 5, 6, Fig. 1).  Mueller teaches that the relative gas and moisture transmission rate are determined by size and number of perforations in the first layer (pages 5-6 – bridging sentence).

Response to Arguments
Applicant's arguments filed 9 September 2021 regarding the rejection of the claims as being obvious over Temple in view of Forsyth and Harvey or Temple in view of Harvey and Ohkai have been fully considered but they are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to claim 1 and the introduction of new claims 40 and 41. 
On page 7 of the remarks Applicant asserts that the internal and external layers consisting of a plastic material derived from renewable resource is not taught by the applied prior art.  However, as is described in the rejection above, the recitation of internal and external layers consisting of a plastic material derived from renewable resource in amended claim 1 is reasonably interpreted as being a product by process limitation as it describes the means by which the polymer for the inner and outer layers was produced (i.e. from a renewably derived feedstock) and does not import any specific chemical and/or physical feature(s) of the polymer itself.  The Examiner notes that all thing being equal a given polymer produced from a renewable resource will be both chemically and physically identical to the same polymer formed from a non-renewable resource. Additionally, it is noted that Applicant’s specification does not disclose how to discern a renewable resource derived polymer from a non-renewable resource derived polymer.  These points notwithstanding, renewable resource polymers were well known in the packaging film art before the instant invention made. This conclusion is supported by the teachings of Gotro (cited above).  For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782